Case 2:19-cv-05206-ES-MAH Document 10 Filed 02/11/19 Page 1 of 2 PageID: 68




  CHALOS & CO. P.C.
  .4 ttorIwi:v for Plaintijj
   Melissa Patzelt-Russo
  55 Hamilton Avenue
  Oyster Bay, NY 11771
  Telephone: (516) 714-4300


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


GLANDER INTERNATIONAL BUNKERING                          IN ADMIRALTY
INC..
                                                         NO. 2:I9-cv-05206
                       PIaintiiT
        V.

MN DV[NA GULF. IMO No. 9336464. her
engines. freights, apparel. appurtenances. tackle,
etc.. in reiz.
                       De èn\lnt.
                    40
               PR           ORDER APPOINTING NATIONAL MARITIME
                         SERVICES AS SUBSTITUTE CUSTODIAN

       Upon the Motion of Plaintiff. GLANDER INTERNATIONAL BUNKERING INC.. for

the appointment of a Substitute Custodian for the MN DVINA GULF in lieu of the United

States Marshal in this case, and good cause appearing therefore, it is hereby:

       ORDERED that the Plaintilis Motion is granted. and the United States Marshal shall

transfer custody of the M/V DVINA GULF (IMO 9336464). immediately following her arrest

and attachment, to the custody of the substitute custodian, NATIONAL MARITIME SERVICES

(hereinafter NationaI”); and it is further

       ORDERED that upon transfer of the M/V DVINA GULF to the substitute custodian, the

aforesaid substitute custodian shall be appointed to act as substitute custodian of the WV

DVINA GULF during cusiodia kgis on behalf of this Court. in place and instead of the United
Case 2:19-cv-05206-ES-MAH Document 10 Filed 02/11/19 Page 2 of 2 PageID: 69




 States Marshal, until written notice of release has been given by the Plaintiff to the United Slates

 Marshal or has been ordered by this Court; and it is ftirther

        ORDERED that upon transfer of the M/V DVINA GULF to the substitute custodian by

 the United States Marshal, the United States Marshal shall not be liable for any loss occurring

while she remains in the custody of the substitute custodian: and it is further

        ORDERED that after the M/V DVINA GULF is arrested and attached, the substitute

custodian shall cause and be responsible to have the M/V DVINA GULF remain at an

appropriate berth and/or anchorage within the District of New Jersey: and it is ftirther

        ORDERED that during cac!odia k’gis, the substitute custodian will permit the vessel to

undergo normal cargo operations. both loading and discharge, shift berths within the District of

New Jersey, and/or undergo repairs.    but   always at the risk and expense of the vessel’s interests.

and always remaining within the District.


        SIGNED at Newark. New Jersey this       L                                     2019.



                                                                                  COURT JUDGE
